TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00587-CR



                               Terrell Delone Maxwell, Appellant

                                                 v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-08-300693, HONORABLE BOB PERKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Terrell Delone Maxwell has filed a pro se notice of appeal in the above

trial court cause number, in which he was indicted for the offense of aggravated robbery. However,

the indictment in that cause was dismissed following Maxwell’s conviction for the offense of capital

murder in a separate cause.1 Therefore, there is no final judgment in this cause from which Maxwell

may appeal. Accordingly, we dismiss this appeal.2




       1
         Maxwell, now represented by counsel, has also filed a notice of appeal from his judgment
of conviction in that cause. That appeal has been separately docketed under appellate cause number
03-14-00586-CR and remains pending at this time.
       2
           See Tex. Code Crim. Proc. art. 44.02; Tex. R. App. P. 25.2(a)(2).
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Jurisdiction

Filed: March 18, 2015

Do Not Publish




                                             2